 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00073-APG-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      JUSTIN ANTHONY FISHER, et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on the Government’s Motion to File Surreply to
14   Defendant’s “Reply to Governments Response to Motion To Suppress Evidence Derived from
15   Execution Of Search Warrant And/Or ‘Consent To Search’” [ECF No. 117, 121], and Surreply
16   (ECF No. 122), filed December 3, 2018. A hearing is scheduled in this matter for Monday,
17   December 10, 2018 at 9:30 AM. (ECF No. 118). Upon review and consideration and in the
18   interest of conducting a full hearing, the Court grants the Government’s request to file a surreply.
19   Defendants may object at the time of the hearing, if they so choose, and the Court will consider
20   striking the surreply at that time. Accordingly,
21          IT IS HEREBY ORDERED that Government’s Motion to File Surreply to Defendant’s
22   “Reply to Governments Response to Motion To Suppress Evidence Derived from Execution Of
23   Search Warrant And/Or ‘Consent To Search’” [ECF No. 117, 121], and Surreply (ECF No. 122)
24   is granted.
25          Dated this 4th day of December, 2018.
26

27
                                                             GEORGE FOLEY, JR.
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
